 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     LISA FARRELL,
11                                                       Case No.: 2:19-cv-00029-GMN-NJK
            Plaintiff(s),
12                                                                     ORDER
     v.
13                                                               [Docket Nos. 19, 20]
     MANTERIS-SUNSTRUM COMPANIES,
14   LLC,
15          Defendant(s).
16         On December 16, 2019, Plaintiff filed an amended complaint. Docket No. 18. On
17 December 17, 2019, Plaintiff filed a motion to withdraw that amended complaint and a motion for
18 leave to amend. Docket Nos. 19, 20. So long as no responsive pleading or enumerated Rule 12
19 motion has been served, a plaintiff is permitted to amend her complaint once without leave of
20 court. See, e.g., Vanguard Outdoor, LLC v. City of Los Angeles, 648 F.3d 737, 748 (9th Cir. 2011)
21 (adopting district court opinion as its own). As no responsive pleading or enumerated Rule 12
22 motion has been served, Plaintiff does not need to seek leave to file an amended complaint.
23 Accordingly, the amended complaint at Docket No. 18 is now the operative complaint. The
24 motions at Docket Nos. 19 and 20 are DENIED as moot.
25         IT IS SO ORDERED.
26         Dated: December 18, 2019
27                                                             ______________________________
                                                               Nancy J. Koppe
28                                                             United States Magistrate Judge

                                                   1
